DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed 08/01/2022.
 	
Claims 1-20 are pending in this application. Claims 1, 8, and 15 are independent Claims. 

The objection of the specification has been withdrawn in view of Applicant's amendment.

The rejection of claims 1-20 under double patenting rejection has been withdrawn in view of Applicant's terminal disclaimer.


Information Disclosure Statement



2.        The Applicant’s Information Disclosure Statements filed (08/01/2022 and 10/17/2022) have been received, entered into the record, and considered. 




Claim Rejections - 35 USC § 103

3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

a.	Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Futatsugi (US 20100198874 A1) in view of Allison et al. (US 20140229543).

The Allison et al. reference was cited by Applicant in the IDS filed 08/01/2022.

As to Claim 1:
Futatsugi teaches a method (the Abstract) comprising: 
receiving, by a client application, a request to output a display of a first plurality of organizational elements corresponding to a user account ([0041]-[0044]); 

in response to receiving the request: identifying an organizational element of the first plurality of organizational elements that, when opened, causes the client application to generate for display a second plurality of organizational elements comprising one or more of a file and a folder (the Abstract, [0044], [0048- 0050], and [0057-0062]).

Futatsugi, however, does not specifically teach the following:

Allison teaches determining a total number of users presently and concurrently accessing the second plurality of organizational elements including the one or more of the file and the folder ([0038]); and generating for display, by the client application, the first plurality of organizational elements with a numerical representation that indicates the total number of users presently and concurrently accessing the second plurality of organizational elements, the total number being displayed in connection with the organizational element during the output of the display of the first plurality of organizational elements ([0043] and Fig.4).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Futatsugi with Allison because it would have provided the enhanced capability for sharing electronic content between a plurality of users.
As to Claim 2:
Futatsugi teaches generating for display, by the client application, an identity representation in connection with the organizational element, the identity representation identifying a user that is presently accessing at least one of the second plurality of organizational elements  ([0045], [0048], and [0049]).As to Claim 3:
Futatsugi teaches the organizational element is a folder (the Abstract, [0009], and [0041-0046]), and wherein the second plurality of organizational elements comprise contents of the folder ([0009], [0010], and [0015-0017]).

As to Claims 8-10:
Refer to the discussion of Claims 1-3 above, respectively, for rejections. Claim 8-10 are the same as Claims 1-3, except Claims 8-10 are system Claims and Claims 1-3 are method Claims.

As to Claims 15-17:
Refer to the discussion of Claims 1-3 above, respectively, for rejections. Claim 15-17 are the same as Claims 1-3, except Claims 15-17 are system Claims and Claims 1-3 are method Claims.

b.	Claims 4-7, 11-14, and  18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Futatsugi (US 20100198874 A1) in view of Allison et al. (US 20140229543) and further in view of  Kent et al. (US 20070168490 A1).

As to Claim 4:
The combination of Futatsugi and Allison does not teach the following:

Kent teaches the organizational element is a selectable icon ([0029] and [0050]-[0052]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kent with Futatsugi as modified by Allison because it would have provided the enhanced capability for delivering the content stored on the local machine identified by the enhanced uniform resource locator, where the local machine hosts the local web server module.

As to Claim 5:
The combination of Futatsugi and Allison does not teach the following:
Kent teaches generating for display a chat message relating to the organizational element ([0022] and [0025]- [0029]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kent with Futatsugi as modified by Allison because it would have provided the enhanced capability for delivering the content stored on the local machine identified by the enhanced uniform resource locator, where the local machine hosts the local web server module.
As to Claim 6:
The combination of Futatsugi and Allison does not teach the following:

Kent teaches generating for display a message relating to at least one of the second plurality of organizational elements ([0022] and [0025]- [0029]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kent with Futatsugi as modified by Allison because it would have provided the enhanced capability for delivering the content stored on the local machine identified by the enhanced uniform resource locator, where the local machine hosts the local web server module.

As to Claim 7:
The combination of Futatsugi and Allison does not teach the following:

Kent teaches generating for display an indication, for a given folder, of whether the given folder is a shared folder ([0029] and [0030]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kent with Futatsugi as modified by Allison because it would have provided the enhanced capability for delivering the content stored on the local machine identified by the enhanced uniform resource locator, where the local machine hosts the local web server module.


As to Claims 11-14:
Refer to the discussion of Claims 4-7 above, respectively, for rejections.

As to Claims 18-20:
Refer to the discussion of Claims 4-6 above, respectively, for rejections.

Response to Arguments

4. 	Applicants' arguments filed 08/01/2022 have been considered but are moot in 
view of the new ground(s) of rejection.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/01/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact information

5.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am – 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176